DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words. Furthermore, “fibres” should read –fibers--.  Correction is required.  See MPEP § 608.01(b).
The Specification is Objected to as all recitations of “fibre” should read –fiber--.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: “fibres” should read –fibers--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manabu et al. (JP 2015/207533; IDS; English Machine Translation Attached).
In claim 1, Manabu discloses (Fig. 7-9) an earthing brush assembly (27, 273, 274) comprising: an earthing brush (271b), and a brush mounting plate (413, 414) configured to radially and axially retain the brush (271b), the brush (271b) comprising a support (511) and a plurality of conductive individual fibers mounted in the support (511; [0025]), the mounting plate (413, 414) comprising a radial main body (473) that is axially delimited by a first front face (713) and by a second front face (711), and a plurality of tongues (424) for axially and radially retaining the brush (271b), the tongues (424) being circumferentially distributed around the main body (473) of the mounting plate (413, 414) and extending axially from the second front face (711) of the main body (473), and at least three mounting segments (483) extending radially outwards from an outer surface of the main body (473), the mounting segments (483) being distributed circumferentially around the main body of the mounting plate (413, 414), each one of the segments (483) locally surrounding the support (511) of the earthing brush (271b) while remaining radially separated from the support (511).
	In claim 2, Manabu discloses wherein the support (511) of the earthing brush (271b) bears axially against the second front face (711) of the main body (473) of the mounting plate (413, 414).
	In claim 4, Manabu discloses wherein the number of holding tongues (424) is identical to the number of mounting segments (483), each tongue (424) being arranged between two adjacent segments (483).
	In claim 5, Manabu discloses wherein the number of holding tongues (424) is different to the number of mounting segments (483; [0033-0038]).
	In claim 6, Manabu discloses wherein each mounting segment (483) comprises an outer axial bearing surface (axially extending portion of 483) extending axially from the second front face (711) of the main body (473), the outer axial bearing surface being radially spaced apart, by a non-zero radial distance (via 434a), from the support (511) of the earthing brush (271b).
	In claim 7, Manabu discloses wherein each mounting segment (483) comprises two connecting portions (493) that connect the outer bearing surface to the outer surface of the main body (473).
	In claim 8, Manabu discloses wherein the earthing brush (271b) takes the form of a closed ring. 
In claim 10, Manabu discloses (Fig. 7-9) an electric machine ([0016]) comprising: a housing (11), a shaft (10A or 10B), and at least one earthing brush assembly (27, 273, 274) comprising: an earthing brush (271b), and a brush mounting plate (413, 414) configured to radially and axially retain the brush (271b), the brush (271b) comprising a support (511) and a plurality of conductive individual fibers mounted in the support (511; [0025]), the mounting plate (413, 414) comprising a radial main body (473) that is axially delimited by a first front face (713) and by a second front face (711), and a plurality of tongues (424) for axially and radially retaining the brush (271b), the tongues being circumferentially distributed around the main body (473) of the mounting plate (413, 414) and extending axially from the second front face (711) of the main body (473), and at least three mounting segments (483) extending radially outwards from an outer surface of the main body (473), the mounting segments (483) being distributed circumferentially around the main body of the mounting plate (413, 414), each one of the segments (483) locally surrounding the support (511) of the earthing brush (271b) while remaining radially separated from the support (511).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Manabu et al. (JP 2015/207533; IDS; English Machine Translation Attached) in view of Mathieu et al. (US 2019/0296617; IDS).
In claim 9, Manabu teaches the assembly of claim 1, with the exception of wherein the holding plate is created by stamping from a conductive material.
However, Mathieu teaches an assembly (Fig. 1-5) wherein a holding plate (30) is created by stamping from a conductive material ([0024-0027]).
Therefore in view of Mathieu, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to allow a grounding brush assembly to be disposed on a shaft (Mathieu; [0024-0026]).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the (in)dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the (in)dependent claim(s) with the allowable feature being: 
Claim 3: “wherein the mounting segments are regularly distributed about the main body and are circumferentially spaced apart from one another.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hubert et al. (US 2022/0329127) teaches an electrical machine having a mounting sleeve.
Arnault et al. (US 2021/0364040) teaches a combined electrical and conductor assembly for a bearing.

	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2834